Citation Nr: 0123589	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
encephalopathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for fibrositis, 
residual to a right pelvis fracture, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

The record reflects that, in September 1993, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied claims 
of entitlement to increased evaluations for post-traumatic 
encephalopathy and fibrositis, residual to a right pelvic 
fracture.  The veteran did not submit any correspondence 
expressing disagreement with this decision within one year of 
the date of the letter advising her of this decision.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by RO, which 
denied the veteran's claim of entitlement to total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Thereafter, in December 1994, her 
accredited representative submitted a timely Notice of 
Disagreement (NOD) regarding that decision, in which the 
representative indicated that the veteran was seeking a 
"total 100% rating".  The RO subsequently responded by 
issuing a Statement of the Case, in which it continued to 
deny the veteran's claim of entitlement to TDIU.  In June 
1995, she submitted a timely Substantive Appeal (VA Form 9).

In a July 1997 decision, the Board denied the veteran's claim 
of entitlement to TDIU.  She subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (previously known as the U.S. Court of Veterans 
Appeals.  In an April 1999 order, the Court determined that, 
in addition to the claim for TDIU, the veteran's claims of 
entitlement to increased evaluations for post-traumatic 
encephalopathy and fibrositis were also before the Board on 
appeal, but were not addressed in its July 1997 decision.  
Specifically, the Court held that the December 1994 NOD was 
sufficiently general in its language to have constituted a 
valid NOD with respect to the veteran's claim for an 
increased rating for fibrositis.  In addition, the Court held 
that the NOD specifically addressed the issue of an increased 
rating for encephalopathy.  Because the Board had failed to 
address those issues, and because a favorable determination 
regarding either of them could affect the outcome of the 
veteran's TDIU claim, the Court vacated the Board's July 1997 
decision, and remanded the case for readjudication.

In January 2000, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  In the text of 
its remand, the Board noted that the December 1994 NOD did 
not appear to have been submitted within one year of the 
September 1993 rating decision, as is required under 
38 C.F.R. § 20.302 (2000) in order for the document to 
constitute a timely NOD with respect to that decision.  
However, the Board concluded that, because the Court's May 
1999 order constituted the law of the case, the Board was 
bound to follow the Court's mandate that those issues were 
also on appeal.  See Winslow v. Brown, 8 Vet. App. 469, 472 
(1996).

As will be explained in greater detail below, the requested 
development was completed, and, in March 2001, the RO issued 
a Supplemental Statement of the Case in which it continued to 
deny the veteran's claims of entitlement to increased 
evaluations for post-traumatic encephalopathy and fibrositis, 
residual to a right pelvis fracture, and entitlement to TDIU.  
The claims folder was subsequently returned to the Board.

The Board observes that, in its April 1999 order, the Court 
noted that, in January 1993, a VA examiner had indicated that 
the veteran's "uterus was apparently injured as a result of 
the pelvic fracture, requiring a hysterectomy in 1949".  The 
Court observed that there was no claim involving this 
condition in the record.  Thereafter, in the January 2000 
Remand, the Board noted that a claim of entitlement to 
service connection for a hysterectomy had been previously 
denied by the RO in a March 1950 rating decision.  Because 
the veteran's accredited representative had indicated a 
desire to reopen this claim in a December 1999 statement, the 
Board referred this claim to the RO for appropriate 
consideration.  Thereafter, in a March 2001 rating decision, 
the RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a hysterectomy.  To the Board's knowledge, the 
veteran has not submitted an NOD as to that decision.  Thus, 
the issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for the residuals of a hysterectomy is not on 
appeal at this time.

As will also be discussed in greater detail below, the record 
reflects that the veteran underwent a VA orthopedic 
examination in January 2001.  In the report of this 
examination, the VA examiner found that the veteran likely 
had sciatic nerve irritation due to spinal arthropathy.  The 
VA examiner further found that it was at least as likely as 
not that this disability was caused by her military service.  
The Board has reviewed the record, and can find no indication 
that this matter has been addressed by the RO.  Thus, this 
matter is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's post-traumatic encephalopathy 
is manifested by no more than subjective complaints of 
recurring headaches, and occasional dizziness and double 
vision, without evidence of multi-infarct dementia.

2.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a right pelvis 
fracture are manifested by no more than slight limitation of 
motion and subjective complaints of pain .

3.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more; or, as a result of 
two or more disabilities, a combined rating of 70 percent or 
more.

4.  The veteran's service-connected disabilities do not 
prevent her from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for post-traumatic encephalopathy are not met.  38 
U.S.C.A. § 1155 (2000); 38 C.F.R. § 4.124a, Diagnostic Code 
8045-9304 (2000).

2.  The criteria for a disability rating in excess of 20 
percent for fibrositis, residual to a right pelvis fracture, 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2000).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that, in July 
1943, she was riding in an Army bus, which overturned.  
Clinical notes dated that month show that she sustained 
multiple injuries, including fractures of the left ramus and 
right condyle of the mandible; fractures of the the rami of 
the right ileum, ischium, and pubis; and a mild cerebral 
concussion.  Upon her admission, she reported experiencing 
pain at the site of injuries.  It was also noted that she 
experienced moderately severe traumatic shock.  After 
extensive hospitalization and treatment, she was returned to 
duty in late October 1943.

Following separation from service, the veteran filed claims 
of entitlement to service connection for the residuals of 
injuries sustained in the bus accident.  In support of her 
claim, she submitted a March 1947 statement from M.C., a 
registered nurse who worked with the veteran at a private 
hospital.  M.C. reported that she had witnessed the veteran 
having to drag her right leg after working for several hours, 
and that sometimes she had to send the veteran off duty 
because of this.

In a July 1947 rating decision, the RO granted service 
connection for the residuals of a fracture to the right 
pelvis, and assigned a 10 percent disability rating.  The RO 
also granted service connection for "concussion and shock", 
and assigned a noncompensable evaluation. 

In an April 1948 letter, Dr. H.K. reported that the veteran 
was showing a definite tilt in her pelvis, which was 
indicative of a shortening in her right leg of approximately 
11/4 inches.  The physician also reported that the veteran was 
experiencing pain in the region of the right sciatic nerve 
just below the ischial tuberosity.  He concluded that her 
condition had become progressively worse since the accident.

In May 1948, the veteran underwent a VA neuropsychiatric 
evaluation.  It was noted that she was working as a nurse at 
Pittsburgh TB Hospital, and that she was getting along fairly 
well at work as long as she did not overdo it.  The VA 
examiner found no evidence of neurological disease.  The 
examiner noted a diagnosis of conversion reaction, manifested 
by intermittent headaches, with no apparent organic cause.  
The VA examiner concluded that the veteran was experiencing 
mild to moderate occupational impairment, and mild social 
handicap.

In a June 1948 rating decision, the RO recharacterized the 
veteran's service-connected concussion and shock as an 
anxiety reaction, residual of concussion and shock, and 
granted an increased rating of 10 percent.  This decision was 
based primarily upon the neuropsychiatric evaluation 
conducted in May 1948, which revealed that she was 
complaining of intermittent headaches. 

In a July 1948 letter, Dr. G.M. indicated that the veteran 
was working as a nurse at the same facility at which he was 
employed.  The physician reported that she had always been a 
satisfactory employee prior to her military service, but 
that, since her discharge, she had become unable to put in 
her hours of duty.  Dr. G.M. noted that it was often 
necessary to relieve the veteran of her duties due to pain in 
her right leg, swelling in her right foot, and headaches.

A report of VA neuropsychiatric examination conducted in 
January 1949 shows that no evidence of neurological disease 
was found in the veteran.  The VA examiner again noted a 
diagnosis of conversion reaction, manifested by intermittent 
headaches without apparent organic cause, and concluded that 
there was mild to moderate occupational impairment.

In a January 1952 rating, the RO again recharacterized the 
veteran's service-connected residuals of a concussion and 
shock as "encephalopathy, post-traumatic", and granted an 
increased evaluated of 30 percent.  This decision was based 
upon VA treatment records, which were dated throughout 1951.  
These records show that she had been complaining of recurring 
headaches, and that these headaches had been diagnosed as 
post-traumatic encephalopathy.  In a January 1952 memorandum, 
the Chief Medical Officer of the VA facility explained that 
this diagnosed was established on the basis of clinical 
findings, and that the existence of normal 
electroencephalogram findings did not alter the diagnosis.

In a June 1954 rating decision, the RO recharacterized the 
veteran's residuals of a fracture to the right pelvis as 
fibrositis, and granted an increased evaluation of 20 
percent.  This decision was based upon outpatient treatment 
records dated in February 1954. 

A report of VA neuropsychiatric evaluation dated in October 
1955 shows that the veteran reported having married in 1950, 
and that she had not worked since that time.  During this 
examination, the veteran reported that she was providing care 
for her father, who was ill, and that she was managing and 
cleaning a six-room, two-bathroom house, and preparing meals.  
The VA examiner found no objective evidence of neurological 
disease, and concluded that her headaches were likely induced 
by emotional distress.   The examiner reviewed her service 
medical records and found that, although several physicians 
had recently noted that she had lost consciousness for three 
or four days after the bus accident, these records showed 
that she had in fact never lost consciousness.  The VA 
examiner concluded that she had likely never experienced any 
brain damage and never had encephalopathy, and that there was 
certainly nothing to substantiate such a diagnosis in his 
examination.  The VA examiner noted a diagnosis of conversion 
reaction, mild, intermittent, manifested by frontal headaches 
whenever she became emotionally upset.

In August 1967, the veteran underwent another VA psychiatric 
evaluation.  The veteran reported that she had left her job 
at Pittsburgh TB Hospital after marrying in 1952, and that 
she had not worked professionally since.  She indicated that 
her husband was an invalid, and that she acted as his nurse 
and took care of household duties.  The VA examiner noted a 
diagnosis of chronic brain syndrome, post traumatic, 
increasing in frequency and severity of headaches.

The record reflects that, in March 1968, the veteran suffered 
a myocardial infarction.  Thereafter, in a June 1968 rating 
decision, the RO denied service connection for residuals of 
the myocardial infarction.  The veteran did not appeal that 
decision.  In June 1968, she submitted a statement in which 
she indicated that she was not applying for service 
connection for her heart condition.  Instead, she indicated 
that she was seeking "non-service-connected disability" 
because she could never resume her nursing career.  In an 
October 1968 letter, the RO advised the veteran that her 
claim for pension benefits had been denied because of the 
level of her family income, which included her spouse's 
income.

In November 1992, the veteran filed claims of entitlement to 
increased evaluations for her service-connected post-
traumatic encephalopathy and fibrositis.  She also indicated 
that she was seeking entitlement to a total rating due to 
unemployability.

During a VA medical examination conducted in January 1993, 
the veteran reported that she had a history of severe trauma 
to the skull, with concussion, in 1943.  She stated that she 
was in a coma for three days, and that she had developed 
seizures for several years.  She explained that she was put 
on Dilantin for her seizures, and that, when her prescription 
was discontinued 20 years ago, her seizures did not return.  
The veteran reported that she had been seizure-free since 
that time, but that she still experienced headaches two or 
three times a month, and double vision when walking down 
steps.  The VA examiner noted that her headaches were 
relieved by ordinary, minor analgesics.  The examiner found 
that neurological examination was normal, except for one 
single finding, which was a slight deviation of the right 
eyeball upwards and downwards.  The examiner noted that the 
veteran complained of diplopia on looking downwards, and that 
these symptoms are indicative of paresis of the 4th 
(trochlear) right cranial nerve.  The examiner also concluded 
that there were no obvious psychiatric manifestations.  The 
VA examiner noted diagnoses of status post remote skull 
fracture accompanied by brain concussion; persistent post 
concussion headaches; and probably paresis of the right 
trochlear nerve producing double vision and probably 
resulting from past intracranial injury.

During a VA orthopedic examination conducted in January 1993, 
the VA examiner noted that the veteran had a history of 
multiple fractures, including to the skull, mandible, and 
pelvis, which were sustained in a bus accident in 1943.  It 
was further noted that she had apparently sustained an injury 
to her uterus as a result of the pelvis fracture, and that 
she had undergone a hysterectomy in 1949.  The veteran 
reported that, during the past ten years, she had developed a 
pain in her right hip, which was aggravated by walking.  She 
stated that the pain had been continuing to get worse over 
the past two years.  Upon examination, the VA examiner found 
no deformity, crepitus, swelling, or appreciable decrease in 
range of motion in the veteran's right hip.  Flexion was 
noted to be to 100 degrees, with slight pain, and abduction 
to 30 degrees with slight pain.  The VA examiner noted that 
the remainder of her musculoskeletal exam was 
noncontributory.  The VA examiner noted a diagnosis of 
probable post-traumatic arthritis of the right hip joint, and 
indicated that X-rays were pending.

In January 1993, the veteran submitted a completed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  In this form, she indicated that 
she had attended the Pittsburgh Hospital School of Nursing 
from 1926 to 1929, and that she had worked as a registered 
nurse from 1940 to 1950.  She also indicated that she had not 
been employed since 1950, and that she believed that she had 
become too disabled to work in 1970.  She noted that she did 
not leave her last job due to her service-connected 
disabilities.  She also noted having been treated by Drs. 
V.S. and R.P. at Mercy Hospital and Pittsburgh TB Hospital.  
She indicated that she was employed as a nurse at Pittsburgh 
TB Hospital until 1950.  In this form, the veteran wrote that 
she was "desperate" for benefits, and that she "may need 
to go into assisted living".

In December 1993, the RO received the veteran's treatment 
records from Mercy Hospital, which show that she received 
treatment from that facility for pneumonia in 1992.

Thereafter, in the September 1993 rating decision, the RO 
denied the veteran's claims of entitlement to increased 
evaluations for post-traumatic encephalopathy and fibrositis.  
The RO deferred adjudication of the veteran's TDIU claim 
until a later date.  The veteran was notified of this 
decision in a letter dated September 15, 1993.

In a letter received in September 1993, the veteran indicated 
that Pittsburgh TB Hospital had closed down in the 1970's, 
and that she was unaware of how to obtain records that were 
located at this facility. 

In the November 1994 rating decision, the RO denied the 
veteran's claim of entitlement to TDIU.  In the following 
month, the veteran's accredited representative submitted an 
NOD on her behalf.  The representative asserted that the 
veteran was no longer able to work as a registered nurse due 
to her service-connected disabilities.

During a personal hearing held at the RO in August 1995, the 
veteran testified that that she had to give up driving after 
experiencing two or three dizzy spells.  She also reported 
that she was experiencing severe headaches, which occurred 
several times a week.  She stated that she has experienced 
such headaches for long time, but that they had increased in 
frequency over the past three years.  When asked about the 
last time she worked, the veteran explained that she had 
stopped working in 1950, due to difficulties she experienced 
as a result of her service-connected disabilities.  She 
indicated that she had been experiencing headaches and 
dizziness at her job, and was sent off duty on several 
occasions.  She stated that there should be letters from Drs. 
G.M. and H.K., and from her Chief Nurse, M.C., in her claims 
folder, which were submitted in the 1940's or 1950's.  The 
veteran noted that these individuals were now deceased.

In the July 1997 decision, the Board denied the veteran's 
claim of entitlement to TDIU.  As discussed in detail above, 
she subsequently filed a timely appeal to the Court.  In a 
May 1999 Order, the Court determined that, in addition to the 
claim for TDIU, the veteran's claims of entitlement to 
increased evaluations for post-traumatic encephalopathy and 
fibrositis were also before the Board on appeal, but were not 
addressed in its July 1997 decision.  Specifically, the Court 
held that the December 1994 NOD was general enough in its 
language to constitute a valid NOD with respect to the 
veteran's claim for an increased rating for fibrositis.  In 
addition, the Court held that the NOD specifically addressed 
the issue of an increased rating for encephalopathy.  The 
Court therefore held that these issues were properly before 
the Board, and that the Board erred by failing to address 
those issues.  Because a favorable determination regarding 
either of them could affect the outcome of the veteran's TDIU 
claim, the Court vacated the Board's July 1997 decision, and 
remanded the case for readjudication of all three issues.

In January 2000, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  The Board 
instructed the RO to contact the veteran and request that she 
identify any additional places where she may have received 
treatment for her claimed disabilities since 1992.  The Board 
further instructed the RO to obtain an examination in order 
to ascertain the severity of her service-connected 
disabilities.

In June 2000, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that she identify the names and locations of any 
doctors or health care facilities that have treated her for 
her claimed disabilities since 1992.  No response to this 
letter was received by the RO.

In December 2000, the veteran underwent a VA psychological 
examination.  The VA psychologist reviewed the claims folder, 
and noted that her service medical records differed somewhat 
from her own account of the bus accident.  Specifically, the 
psychologist noted that the veteran had reported sustaining a 
skull fracture and having been in a coma for four days, but 
that her in-service hospital records did not indicate that 
either of these things occurred.  Upon examination, the 
veteran denied any cognitive difficulties, memory problems, 
or problems with concentration.  She reported experiencing 
headaches two to three times per month ever since she 
sustained a concussion.  She indicated that they occur most 
frequently when she was worried or under stress.  With 
respect to her employment history, the veteran reported that 
after she stopped working as a nurse, she worked part-time in 
a department store, during which time she cared for her sick 
father.  The examiner noted that she had worked in a nursing 
home, but reportedly had to quit because she was unable to 
spend entire shifts on her feet due to hip pain.  Following 
examination, the psychologist concluded that the veteran's 
cognitive function fell within normal limits for her age, and 
that any difficulties seen during her testing appeared to be 
due to the normal aging process.  The psychologist noted 
that, although mild difficulties appeared on pencil and paper 
tests, she demonstrated the abilities to pay her bills, 
manage finances, make and keep appointments, make travel 
arrangements, travel unaccompanied, and perform the 
activities of daily living.  The VA psychologist concluded 
that these abilities all suggested intact executive 
functioning, with no apparent cognitive deficits consistent 
with encephalopathy due to brain trauma.  With respect to her 
reported headaches, the examiner noted that these were as 
least as likely as not related to her in-service concussion.  
The VA psychologist concluded that there were no psychiatric 
problems that would render her unemployable.

During a VA brain and spinal cord examination conducted in 
December 2000, the VA examiner reviewed the veteran's claims 
folder, and expressed agreement with the October 1955 
neuropsychiatrist's opinion that the veteran had never lost 
consciousness after the in-service bus accident.  The VA 
examiner concluded that her shock and post-traumatic amnesia 
had probably been misinterpreted over the years as a loss of 
consciousness.  Upon examination, the examiner found no 
evidence of a thought or affective disorder, and that she was 
appropriately conversive without word-finding difficulty or 
paraphasia.  The examiner concluded that there was no 
evidence of encephalopathy.  The VA examiner also concluded 
that there was evidence of pain on Patrick's maneuver of the 
hips, right greater than the left, which was due to her 
history of fibrositis pain.

In January 2001, the veteran underwent a VA joints 
examination.  She reported experiencing pain in her buttock 
area but not in her groin.  Examination revealed that log-
rolling of the hip did not cause any pain, and that range of 
motion in the right hip was the same as the left, which was 
from 0 to 120 degrees.  The examiner noted that she did have 
positive straight leg raising.  X-rays reportedly showed some 
callous formation and some malrotation of her right pelvis, 
which was healed, but only mild arthritis of the right hip 
joint.  The VA examiner concluded that the veteran likely had 
a sciatic nerve irritation from spinal arthropathy, which was 
at least as likely as not related to her service in the 
military.  The examiner found that her sciatic arthropathy 
was mildly to moderately incapacitating.  The VA examiner 
further concluded that the veteran did not have any residuals 
of her in-service pelvis fracture.

In a Supplemental Statement of the Case dated in March 2001, 
the RO denied the veteran's claim of entitlement to a TDIU.  
The RO also denied entitlement to increased ratings for 
encephalopathy and fibrositis, residual of a fracture to the 
right pelvis.  In reaching these conclusions, the RO found 
the most probative evidence to be the report of the veteran's 
recent VA examinations, which revealed no evidence of 
encephalopathy and no evidence of fibrositis or any other 
active residuals of her fracture to the right pelvis.  

II.  Legal Analysis

A.  Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA recently published a new regulation, 
38 C.F.R. § 3.159, for the purpose of implementing the 
provisions of the VCAA.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  The intended effect of this regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  This regulation provides 
guidelines regarding VA's duties to notify claimants of 
necessary information or evidence; to assist claimants in 
obtaining evidence; and to provide medical examinations or 
obtain medical opinions in appropriate circumstances.  The 
new regulation, effective as of the date of enactment of the 
VCAA; interprets and implements the mandates of the statute.

The Board notes that, in December 1992, immediately after the 
veteran filed her claims for increased ratings and for a 
TDIU, the RO requested that she complete and return a VA Form 
21-8940.  This document provided the veteran with the 
opportunity to inform VA of the existence of information and 
evidence most pertinent to her claim, including such facts as 
her employment history, education and training history, and 
the names of any physicians or facilities that treated her 
for her service-connected disabilities.  By virtue of this 
form, the Board believes that the RO properly advised the 
claimant, immediately upon receiving her claims, of the type 
of information, medical evidence, or lay evidence necessary 
to substantiate her claims.  Moreover, the Board notes that 
the RO has since continued to advise the veteran, by virtue 
of the Statements of the Case and Supplemental Statement of 
the Case issued during the pendency of this appeal, of what 
the evidence must show in order to substantiate her claims 
for increased ratings and a TDIU.  Furthermore, following the 
Board's January 2000 Remand, the RO issued a letter to the 
veteran specifically requesting that she identify any medical 
treatment she received for her service-connected 
disabilities.  In light of these facts, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulation, 38 C.F.R. § 3.159, to inform the veteran and 
her representative of the information and evidence needed to 
substantiate her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with numerous medical examinations 
throughout the pendency of this appeal, and neither she nor 
her representative has alluded to any additional information 
or evidence that has not been obtained and which would be 
pertinent to the present claims.  Although the Board 
recognizes that the veteran has reported receiving treatment 
from Pittsburgh TB Hospital in the 1950's, and that the RO 
has not recently attempted to obtain copies of these records, 
the Board notes that the veteran specifically advised the RO 
that this facility closed in the 1970's and that she was 
unaware of the how to obtain any additional records from this 
facility.  Under such circumstances, the Board believes that 
these records have been shown to be unavailable, and that 
further efforts to obtain them would be futile.  Furthermore, 
the Board notes in passing that a substantial number of the 
veteran's medical records from this facility were submitted 
to the RO between 1946 and 1951, including the statements 
from Drs G.M. and H.K., and from her Chief Nurse, M.C., to 
which the veteran alluded during her August 1995 hearing.  
These records are associated with the claims folder.  In 
light of the above, the Board finds that all facts that are 
relevant to these issues have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Increased Rating and TDIU Issues

1.  Increased evaluation for post-traumatic encephalopathy

The veteran is seeking an increased disability rating for her 
service-connected post-traumatic encephalopathy.  She 
essentially contends that her disability is more severe than 
is contemplated by the assigned 30 percent disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected encephalopathy is currently 
evaluated as 30 percent disabling under Diagnostic Codes 
8045-9304.  Under Diagnostic Code (DC) 8045, pertaining to 
brain disease due to trauma, purely neurologic disabilities 
are to be rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a.

The Board notes that, effective on November 7, 1996, the 
rating schedule for mental disorders, to include Diagnostic 
Code 9304, was amended and redesignated as 38 C.F.R. 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The Court has held 
that, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
despite the changes to DC 9304, no change involving 38 C.F.R. 
§ 4.124a, DC 8045, has been effected.  As will discussed in 
greater detail below, the Board is of the opinion that the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability is currently 
manifested by multi-infarct dementia.  For this reason, the 
Board further believes that a rating in excess of 10 percent 
is not warranted under Diagnostic Code 8045, and that 
consideration of either the current or former version of DC 
9304 is therefore not warranted.

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2000).  Because the 
veteran's 30 percent disability rating is effective from July 
1951, it is protected at that level from any decrease.

Having reviewed the complete record in this case, the Board 
finds that the veteran's service-connected post-traumatic 
encephalopathy is manifested by no more than subjective 
complaints of recurring headaches, dizziness, and double 
vision.  In reaching this conclusion, the Board has found the 
most probative evidence of record to be the findings noted 
during the veteran's recent VA examinations.  In particular, 
the Board notes that the December 2000 VA psychologist 
conducted several tests, and found no evidence of any of the 
cognitive deficits, such as impaired concentration or slow 
processing, which would be consistent with encephalopathy.  
The only residuals of the veteran's concussion that were 
found by the December 2000 VA psychological were her 
headaches.  The Board believes these findings are consistent 
with the report of the December 2000 VA brain disease 
examination, in which that VA examiner also concluded that 
there was no evidence of encephalopathy found on examination.  

In light of these findings, the Board believes that the 
competent and probative evidence does not support the 
assignment of a disability rating in excess of the 30 percent 
already assigned.  As noted above, a 10 percent under DC 8045 
contemplates subjective complaints of headaches, dizziness, 
and other symptoms recognized as residuals of brain trauma.  
A higher disability rating under Diagnostic Code 9403 is not 
warranted unless there is a diagnosis of multi-infarct 
dementia due to brain trauma.  Both of the veteran's December 
2000 VA examinations were negative for any such diagnosis.

The Board recognizes that, during an earlier VA brain disease 
examination conducted in January 1993, a VA examiner noted 
that the veteran also experienced occasional double vision 
due to probable paresis of the right trochlear nerve, which 
the examiner found to be due to her in-service concussion.  
However, the Board believes that veteran's occasional double 
vision is already compensated by her 30 percent disability 
rating, pursuant the criteria of Diagnostic Code 8045.  
Because there is no evidence of dementia or any cognitive 
deficits shown during this examination, the Board finds that 
the report of this examination does not support the 
application of DC 9304.

The Board has considered whether a higher disability rating 
is warranted for the veteran's headaches and other symptoms 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 [migraine 
headaches].  However, the medical evidence of record shows 
that the veteran's headaches have been consistently 
attributed to her in-service concussion.  See the reports of 
the veteran's December 2000 and January 1993 examinations, 
discussed above.  There is no indication that she has ever 
been diagnosed with migraine headaches.  Under these 
circumstances, the Board finds that the veteran's headaches 
and other symptoms remain most appropriately rated under the 
criteria of DC 8045, which deals with the residuals of brain 
trauma.

In summary, the Board believes that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 30 percent for the veteran's service-
connected encephalopathy.  In essence, the Board believes 
that the veteran's residuals of a concussion and shock are 
manifested by no more than subjective complaints of 
headaches, dizziness, and occasional double vision.  Such 
symptoms are consistent with no more than a 10 percent 
disability rating under Diagnostic Code 8045.  Because there 
is no evidence of multi-infarct dementia shown during her 
recent VA examinations, the Board finds that the 
preponderance of the evidence is against the application of 
Diagnostic Code 9304.  The benefit sought on appeal is 
accordingly denied.

2.  Increased evaluation for fibrositis, as a residual of a 
right pelvis fracture

The record reflects that the veteran's service-connected 
residuals of a right pelvis fracture are currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (impairment of the femur).  Under this code, a 20 
percent rating is assigned when there is malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
evaluation is in order when there is malunion of the femur 
with marked knee or hip disability.  Higher ratings are 
available only if there is a false joint or nonunion.

The Board notes that because the veteran's 20 percent 
disability rating was effective from February 1954, it is 
therefore protected at that level from any decrease.  38 
U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b)

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
the residuals of a right pelvic fracture.  In reaching this 
conclusion, the Board found the most probative evidence of 
record to be the report of the veteran's January 2001 VA 
examination.  Although this VA examiner noted that the 
veteran was experiencing pain in her right hip, and that 
examination had revealed positive straight leg raising, the 
VA examiner specifically concluded that she was not 
experiencing any residual problems from her pelvic fracture, 
with the exception of some pain on Patrick's maneuver.  
Instead, the examiner noted that she was experiencing mild 
arthritis in her right hip joint, and sciatic nerve 
irritation due to spinal cord arthropathy.  The examiner 
based these conclusions upon physical examination of the 
veteran and upon X-rays that were obtained of the veteran's 
right hip joint.  Because the VA examiner specifically found 
the veteran was not experiencing any residuals of her pelvic 
fracture, the Board finds that the report of this examination 
does not support the assignment of a rating in excess of 20 
percent for this disability.

The Board believes its conclusions to be consistent with the 
report of the veteran's earlier January 1993 VA orthopedic 
examination.  At that time, physical examination revealed no 
deformity, crepitus, or other symptoms in the veteran's right 
hip, and only slight range of motion with some pain.  The 
Board believes that slight limitation of motion is already 
contemplated by the 20 percent disability rating assigned 
under Diagnostic Code 5255.

The Board notes in passing that, although there are other 
diagnostic codes that provide for ratings greater than 20 
percent for hip disabilities, there is no evidence of record 
indicating that the veteran has ankylosis of the hip or flail 
joint of the hip so as to support the application of 
Diagnostic Code 5250 or DC 5254, respectively.  Similarly, 
although the veteran's January 1993 examination demonstrated 
some slight limitation of motion in the right hip, that 
limitation does not satisfy the requirements for a higher 
rating under DC 5252.  Accordingly, the Board finds that the 
veteran's residuals of a fracture to the pelvis remains most 
appropriately evaluated under DC 5255.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by reasonable explanation and evidence).

Because the January 1993 VA examiner noted a diagnosis of 
post-traumatic arthritis in the veteran's right hip joint, 
the Board has considered whether a separate disability rating 
is warranted based on arthritis.  However, the Board places 
more probative weight on the finding of the January 2001 VA 
examiner, who had the benefit of X-ray evidence at the time 
he reached his conclusions.  In his report, the January 2001 
examiner acknowledged that there was evidence of mild 
arthritis in the hip joint, but found that the veteran's 
symptoms were not related to her in-service pelvic fracture.  
The Board finds the conclusions of the January 2001 VA 
examiner to be more probative than those of the January 1993 
VA examiner, who did not have access to X-ray findings when 
he noted a diagnosis of post-traumatic arthritis.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of a separate disability rating based upon 
arthritis.

Furthermore, the Board notes that, even if the veteran's 
right hip arthritis was found to be related to her service-
connected residuals of a pelvic fracture, a separate 
disability rating would not be warranted.  Pursuant to 
38 C.F.R. § 4.71a, DC 5010, traumatic arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  See also 38 C.F.R. 
§ 4.71a.  Because the Board has determined that the 
limitation of motion present in the veteran's right hip is 
already contemplated by her 20 percent disability, the 
assignment of even a separate disability rating of 10 percent 
based upon non compensable limitation of motion would violate 
the rule against the pyramiding set forth under 38 C.F.R. § 
4.14 (2000).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, the Board believes 
that the preponderance of the competent and probative 
supports a finding that the veteran's residuals of a pelvic 
fracture are essentially asymptomatic, except for slight 
limitation of motion accompanied by pain.  Under such 
circumstances, the Board believes that the assignment of a 
higher rating under the provisions of 38 C.F.R. §§ 4.40 or 
4.45 is not warranted.

The Board notes that it is cognizant that the January 2001 VA 
examiner found that the veteran had spinal cord arthropathy, 
and that this disability was causing sciatic nerve 
irritation.  However, the issue of entitlement to service 
connection for this disability has not been addressed by the 
RO, and is not on appeal at this time.  This matter has been 
referred to the RO by the Board in the Introduction section 
of this decision.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased evaluation for the residuals of a right pelvic 
fracture.  In essence, the Board believes that the veteran's 
residuals of a right pelvic fracture have been shown to be 
essentially asymptomatic, except for slight limitation of 
motion accompanied by subjective complaints of pain.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to a total rating based on individual 
unemployability

The veteran is seeking entitlement to a total disability 
evaluation based on individual unemployability (TDIU) due to 
her service-connected disabilities.  She essentially contends 
that she is unable to obtain or maintain employment due to 
her service-connected disabilities.

VA will grant a total rating for compensation purposes based 
upon unemployability, when the evidence shows that the 
veteran is precluded from obtaining or retaining any gainful 
employment consistent with her education and occupational 
experience, by reason of her service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Board notes that the veteran currently has a combined 
disability evaluation of 40 percent for the service-connected 
post-traumatic encephalopathy (30 percent) and residuals of a 
pelvic fracture (20 percent).  Thus, the basic qualifying 
schedular criteria set forth in 38 C.F.R. § 4.16(a) for TDIU 
have not been met.  Nevertheless, the Board must consider 38 
C.F.R. § 4.16(b), which permits such rating on an extra-
schedular basis.

In determining whether the veteran is entitled to a TDIU 
rating, neither her non-service-connected disabilities nor 
her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  For the veteran to prevail on the claim on an 
extra-schedular basis, it is necessary that the record 
reflect some factor which places her case in a different 
category than other veterans with an equal schedular rating.  
Id.  Furthermore, the question is whether the veteran was 
capable of performing physical and mental acts required by 
employment, not merely whether the veteran was able to find 
employment.  Id.

The record reflects that the veteran has been diagnosed with 
a variety of disabilities, including chronic obstructive 
pulmonary disease (COPD), arteriosclerotic heart disease, 
rheumatoid arthritis of both hands, colitis, diverticulitis, 
spinal cord arthropathy, and gynecological problems.  The 
record also shows that she experiences pain, weakness, and a 
variety of other symptoms associated with these disabilities.  
The Board recognizes, however, that it would not be 
sufficient, in a TDIU claim such as this, to find that the 
veteran's non-service-connected disabilities rendered her 
unemployable and to end the analysis there.  The Board must 
assess whether the service-connected disabilities, on their 
own, cause unemployability. 

The veteran is currently 92 years old.   The record shows 
that she is a high school graduate and that she completed one 
year of college.  The record also shows that she graduated 
from a three-year program in nursing, and that she worked 
full-time as a nurse until 1950.  Although she worked in a 
part-time position in a department store at some point during 
the 1950's or 1960's, the record shows that she has not 
worked full-time in any job since 1950.

As is evident from the Board's previous discussions in this 
decision, the medical evidence of record pertaining to both 
the veteran's residuals of her concussion and residuals of 
her right pelvic fracture is quite extensive.  These records 
reveal that, between 1946 and 1950, the veteran reported 
experiencing increasing pain and progressive weakness in her 
right lower extremity.  During that period, she also reported 
experiencing increasingly frequent and painful headaches, 
particularly when she found herself feeling stressed or 
worried.  Her symptoms reportedly increased in severity to 
such a degree that she experienced problems performing her 
job as a nurse at the Pittsburgh TB Hospital.  In support of 
her claim, the veteran has pointed to several statements 
submitted by other employees at that hospital, including a 
March 1947 statement from M.C., her Chief Nurse who reported 
that she had witnessed the veteran having to drag her right 
leg after working for several hours, and that sometimes she 
had to send the veteran off duty because of this.  The 
veteran has also pointed to a July 1948 letter from Dr. G.M., 
a private physician who indicated that the veteran had become 
unable to put in her full hours of duty because of pain and 
swelling in her right foot and because of headaches.

In light of the aforementioned evidence, the Board believes 
the record clearly establishes that the veteran's service-
connected disabilities caused her difficulties during her 
last full-time job as a nurse, but did not cause her to stop 
working.  In fact, during VA neuropsychiatric examinations 
conducted in May 1948 and January 1949, a VA examiner 
specifically found that she was only mildly to moderately 
occupationally impaired.  Furthermore, although she 
ultimately left this job in 1950, and never returned to full-
time employment, the preponderance of the evidence shows that 
she did not leave her employment due to her service-connected 
disabilities, but rather, because she married in 1950.  The 
veteran repeatedly reported as such to medical examiners in 
the two decades after she stopped working.  Furthermore, she 
also reported during her October 1955 neuropsychiatric  
examination that, immediately after leaving that job, she 
continued to provide nursing care for her father, who was 
ill, and that she was able to manage and clean a six-room, 
two-bathroom house.  During a subsequent psychiatric 
examination conducted in August 1967, she reported that she 
then was acting as a nurse for her husband, who had become an 
invalid, and that she was still responsible for taking care 
of all household duties.

In light of this evidence, the Board believes that, the 
although the veteran has recently reported that she left her 
job in 1950 due to her service-connected disabilities, this 
was in fact not the case.  The evidence of record at that 
time suggests that, although she did experience difficulties 
at work due to her service-connected disabilities, she left 
only because she had married in 1950.  Throughout the 
following two decades, she continued to work as a nurse at 
home for her father, and then her husband, who became an 
invalid.  During this period, she was also able to perform 
all of the household duties, and at one point was even able 
to maintain a part-time job at a department store while doing 
so.  The Board believes the evidence of record from the 
1950's and 1960's to be the most probative regarding the 
issue of why the veteran stopped working.  The Board finds 
this nearly contemporaneous evidence to be more probative 
than the recent statements made by the veteran, in which she 
asserted that she had stopped working in 1950 due to her 
service-connected disabilities.

Notwithstanding the above discussion, the Board is cognizant 
that, while the reasons that the veteran left her last full-
time employment in 1950 are relevant to the issue at hand, 
the more important question is whether her service-connected 
disabilities currently prevent her from obtaining new 
employment.  In this regard, the Board has found the most 
probative evidence to be the reports of the veteran's recent 
VA examinations.  As discussed in detail above, these 
examinations show that the veteran's service-connected 
encephalopathy is currently manifested by no more than 
subjective complaints of recurring headaches, and occasional 
dizziness and double vision.  In addition, her service-
connected residuals of a pelvic fracture have been shown by 
recent examination to be manifested by no more than slight 
limitation of motion accompanied by subjective complaints of 
pain.  The Board is of the opinion that this evidence weighs 
against a finding that the veteran's service-connected 
disabilities are of such severity as to render her unable to 
obtain or retain employment.  As alluded to above, the Board 
recognizes that prior to leaving her last job, her service-
connected disabilities caused her difficulties.  These 
difficulties were reportedly due primarily to stress and 
having to walk a great deal while on the job.  However, given 
the veteran's education and work history, it appears like 
that she would be able to work in a sedentary position 
performing clerical or administrative duties in either 
nursing or a similar field.

The Board further notes that, in her informal brief submitted 
to the Court in June 1998, the veteran expressed some 
frustration regarding the Board's finding in its July 1997  
decision that she should be able to find employment at her 
age, particularly considering her age and history of heart 
disease.  However, the Board believes that the veteran's 
frustration may be at least in part due to a misunderstanding 
regarding the nature of a TDIU claim.  As noted above,  in 
determining whether the veteran is entitled to a TDIU rating, 
neither her non-service-connected disabilities nor her age 
may be considered.  Van Hoose, supra.  Thus, while her age 
and heart condition may indeed render her unable to work, 
such facts cannot be considered by the Board in reaching its 
decision.  Rather, the Board must limit its inquiry to 
whether her service-connected disabilities, without regard to 
age, render her unable to obtain or maintain employment.  As 
discussed above, the Board is of the opinion that they do 
not.

In summary, the Board finds that the veteran's service-
connected disabilities are not of such severity so as to 
preclude her from all forms of gainful employment.  The Board 
believes that the record does not reflect any unusual 
circumstances that placed the veteran in a different position 
than other veterans with the same disability rating.  
Accordingly, the Board concludes that she is not entitled to 
a TDIU rating.


ORDER

Entitlement to an increased evaluation for post-traumatic 
encephalopathy, currently evaluated as 30 percent disabling, 
is denied.

Entitlement to an increased evaluation for fibrositis, 
residual to a right pelvis fracture, currently evaluated as 
20 percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

